                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 5/21/2021
 -------------------------------------------------------------- X
 JOEY CARMAN,                                                   :
                                                                :
                                              Plaintiff,        :
                                                                :     21-CV-4501 (VEC)
                            -against-                           :
                                                                :           ORDER
                                                                :
 CBS BROADCASTING INC.,                                         :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- :
                                                                X
VALERIE CAPRONI, District Judge:

        This case, involving claims under the Copyright Act, 17 U.S.C. § 101 et seq., has been

assigned to this Court for all purposes. In the Court’s experience, cases involving copyright

claims often benefit from early resolution.

        To that end, prior to a Rule 16(b) case management conference, the Court is referring this

case to Magistrate Judge Stewart D. Aaron for a settlement conference. No later than one week

after the conclusion of settlement efforts in this case, the parties are directed to notify the Court

whether they successfully resolved the case without need for further litigation.

        To facilitate prompt settlement, the Court ORDERS:

        1. Plaintiff to file proof of service no more than three days after service has been

             effected.

        2. Plaintiff to file the AO 121 Copyright Form no later than three days after service has

             been effected.

        3. Plaintiff to produce to Defendant(s), by the earlier of 1) 14 days after service of

             process or 2) three business days in advance of any mediation session, copies of

             records sufficient to show the royalty paid the last three times the picture that is at
        issue in this case was licensed, as well as the number of times the picture was

        licensed in the last five years; if the picture at issue has never been licensed, Plaintiff

        must expressly certify that fact to Defendant(s) as part of Plaintiff’s production.

     4. Defendant(s) to file a notice of appearance within 14 days of the service of process.

        Upon a Defendant’s timely filing of a notice of appearance, the deadline for that

        Defendant to answer or otherwise respond to the Complaint shall be extended until 30

        days after the settlement conference. If Plaintiff has effected service on a Defendant,

        and that Defendant has failed to appear in the case or respond to the Complaint,

        Plaintiff must move for a default judgment against that Defendant in accordance with

        this Court’s Individual Practices no later than 45 days after the date of the service of

        the Complaint.




SO ORDERED.

                                                      _____________________ _________
                                                    _________________________________
Date: May 21, 2021                                        VALERIE CAPRON
                                                                     CAPRONIO I
      New York, NY                                      United States District Judge




                                                2
